DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Amendments to claims 1, 4 – 6, 9 – 10 and 14 have been entered.
Accordingly, claims 1 – 14 are currently pending. 
Response to Remarks
The Examiner has reexamined the amended claims.  Applicant and the Inventor are invited to schedule an interview to clarify the invention.   
 During an interview held April, 20, 2020, the Examiner discussed two modified versions of Figure 1 based on discussions.  Version 1 is what the Examiner envisions based on the disclosure at Para. 31. Version 1 of Fig. 4A is reproduced below. 

    PNG
    media_image1.png
    463
    761
    media_image1.png
    Greyscale


 The Examiner believes version 1 best resembles what is currently claimed in the amended claims dated May 4, 2022.  However, Applicant chose to enter version 2 as the amended drawing dated 05/04/2022 instead of version 1.  Moreover, the Examiner previously argued that version 1 is not enabled because the mixer requires two inputs namely FMCW 1 and FMCW 2 but each antenna would presumably be receiving both so technically, the mixer would be mixing FMCW 3 with itself wherein FMCW 3 is a combination of FMCW 1 and FMCW 2 wherein FMCW 1 and FMCW 2 are either summed or modulated/heterodyned depending on linearity or nonlinearity of the receive circuits (not shown) between the mixer and antenna element of version 1.  
Version 2 is what Applicant chose and is most consistent with the specification as a whole and previous drawings.  Version 2 is reproduced below.  

    PNG
    media_image2.png
    450
    663
    media_image2.png
    Greyscale


Although version 2 is conventional, version 2 is not currently claimed.  Regarding version 2, FMCW 2 is never transmitted to an object/environment.  
Regarding Fig. 4C, item 390 is not a transceiver but is rather at least an antenna and other necessary electronic circuits deemed necessary by a person of ordinary skill in order to make the invention work.  The Examiner recommends amending the specification to indicate that 390 is at least an antenna.  It is confusing to state that 390 is the transceiver because the transceiver would normally include mixer 388 and the chirp generator 382.  
To date, none of the drawings show what is being claimed thus the drawing rejection is maintained.
Regarding the claim amendments, Applicant states that there is support for the amendment in Para. 31 which states “Using system 400, an artificial increase in distance is made using the two FMCW signals from the FMCW chirp generator 382, both signals being located at a first location, and controlling the shift (delta time) between them. The FMCW1 is transmitted to an object located at a second location at a distance R from the first location. The delayed FMCW2 is transmitted to the object, and the returned signal is mixed with a returned signal from the non-delayed FMCW1 waveform. Doing so results in a higher beat frequency, which does not require a larger bandwidth.”  See Remarks.
In response, it is not entirely clear as to what is meant by “The delayed FMCW2 is transmitted to the object, and the returned signal is mixed with a returned signal from the non-delayed FMCW1 waveform.”  See Spec. Para. 31.  It is not clear as to whether the non-delayed FMCW 1 waveform is a returned echo or a signal that is generated within the transceiver.  Moreover, Para. 31 is directed to item 400 of Fig. 4C wherein Fig. 4C only shows FMCW 1 being transmitted to the environment/object and FMCW 2 which is not transmitted but is used only for down-converting purposes.  Nowhere else in the specification or drawings does the written disclosure ever even mention transmitting both FMCW 1 and FMCW 2 to an object.  Thus, one of ordinary skill would have to reasonably conclude that Para. 31 is written in error.   The Examiner strongly encourages Applicant to provide an affidavit by the Inventor regarding the correctness or lack thereof of paragraph 31 and its respective drawings namely figure 4C as it currently stands.  
Below is a summary of contradictions regarding paragraph 31 and possible related drawings.  Note that if the terms FMCW 1 or FMCW 2 are not used in conjunction with the word return in the the last row of the table below than said FMCW 1 or FMCW 2 is not a reflection or return but rather an internal signal to the transceiver used for down-converting purposes.
Amended Fig. 4A
1/25/2022
Amended Fig. 4A
5/4/2022
Fig. 4C
Para. 31
Transmit FMCW 1
Transmit FMCW 1
Transmit FMCW 1
Transmit FMCW 1
Transmit FMCW 2
Not Applicable
Not Applicable
Transmit FMCW 2
Mix FMCW 2 with       unknown return
Mix FMCW 2 with FMCW 1 return
Mix FMCW 2 with                     FMCW 1 return
Mix FMCW 1 return with FMCW 2 return


Regarding the enablement rejection, Applicant states that one of ordinary skill would use a suitable apparatus.  See Remarks Para. 11.
In response, Applicants remarks do not appear to contemplate anything that was discussed in the previous 112(a) enablement rejection and is considered non-responsive.  The Examiner strongly encourages Applicant to provide an affidavit by the Inventor regarding the enablement rejection including more than just mere conclusionary statements.  
The 112(b) rejection is withdrawn in view of amendments.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of claims 9 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The subject matter of claims 1 – 14 are directed to mixing the return/echoes corresponding to FMCW1 & FMCW2 as the two inputs to the mixer as discussed supra which is not shown in any of the drawings. 
None of the drawings show FMCW2 being transmitted and received as well as showing a received FMCW2 fed as an input to a mixer.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The disclosure is objected to because of the following informalities: item 390 should be at least an antenna not a transceiver.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 9 and 14 incorrectly claims a computer system that generates, transmits and returns (receives) a signal.  A computer system as shown in Fig. 4C comprises a processor, mixer and memory – none of which are used to generate, transmit and receive a signal and thus constitutes new matter.  
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
MPEP 2164.01(a) sets forth the factors to be considered to determine if a disclosure meets the enable requirement.  These factors and their analysis follow:
Factor (B) the nature of the invention – Claims 9 – 14 are directed to mixing two return/echoes received from an object corresponding to the transmitted FMCW1 and to the transmitted FMCW2.  It is unclear as to how the transceiver ensures that the mixer receives separately as inputs FMCW1 and FMCW2 to the mixer.  Neither the specification nor the drawings disclose an antenna.  Based on the written disclosure, the Dual FMCW Chirp Generator is creating FMCW2 and FMCW1 so that they are out of phase.  See Spec. (citing Para. 20 “The dual FMCW chirp generator 382 provides two identical streams (FMCWl and FMCW2), but the one that is connected directly to a mixer 388 (FMCW2) starts ahead of the one that is connected to a transceiver 390 to mimic a shift in space.”).  Thus, one of ordinary skill can clearly see that the mimic shift is created before being transmitted.  As such, the transceiver must receive the two reflections corresponding to FMCW1 and FMCW 2 at the same time in order to maintain the same said mimic shift.  However, one of ordinary skill understands that the reception of FMCW1 and FMCW2 at the same time would create interference.  Thus, one of ordinary skill would have to assume that there are at least two receive antenna each having its own receive channel including filtering capability to remove the other FMCW return in order to prevent constructive and deconstructive interferences.  For example, channel 1 would receive both FMCW1 and FMCW2 but filter out FMCW2 whereas channel 2 would receive both FMCW1 and FMCW2 but filter out FMCW1 and then the mixer would receive as input FMCW1 of channel 1 and FMCW2 of channel 2.   Again, the disclosure does not disclose having two receive antenna, two receive channels and filtering to remove the effects of interference caused by receiving both FMCW1 & FMCW2 at the same time.  The Examiner also notes that there is no algorithm provided for the filtering as required by the assumptions.  The assumed type of filter would likely be an impulse response type filter and not the standard low pass filter used for baseband purposes.
Factor (F) The amount of direction provided by the inventor – The only support for the amendments of claims 9 and 14 dated 01/25/2022 is found only in paragraph 31 of the specification which states “The FMCW1 is transmitted to an object located at a second location at a distance R from the first location.  The delayed FMCW2 is transmitted to the object, and the returned signal is mixed with a returned signal from the non-delayed FMCW1 waveform.”  No other place in the specification is directed to mixing the return/echoes of reflections corresponding to FMCW1 & FMCW2.  This is also not shown in any of the drawings.  Again, one would have to at least make assumptions as discussed supra in Factor (B) or make other assumptions not thought of by the Examiner.  
Factor (C) the state of the prior art – The prior art is consistent with the original drawings which show one of the two FMCW waveforms transmitted and received and mixed with the other of the said two FMCW waveforms wherein the second FMCW waveforms is not transmitted.  The prior art does not show mixing two received reflections together as inputs to a mixer.  For examples of relevant prior art, please refer to section titled “Allowable Subject Matter.”
Factor (D) the level of one of ordinary skill – same rationale as given for factor (B);
Factor (G) the existence of working examples – No drawings show the claimed subject matter.  No algorithms or equations are provided for the filtering that would be required based on the assumption in Factor (B).    
Factor (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure – Whether this is enabled depends on whether the applicant can rely on the assumptions made in Factor (B).  Based on the number of assumptions, it is not reasonable certain that the Applicant consider said assumption when making the invention thus making it possible that Applicant considered other assumption or ways of making the invention enabled which is not disclosed.  Moreover, the specification does not disclose an algorithm required for the assumed filter. The Examiner notes that the assumed filter is different from the typical low pass filter used to bring the received signal into baseband.  The assumed filter would likely have to be some type of impulse response filter.
The remaining factors are factor (A) The breadth of the claims; factor (E) the level of predictability in the art.  The Examiner has determined these factors are not relevant based on the instant facts.  It is established by the Federal Circuit that all of the Wands factors need not be reviewed when determining whether a disclosure is enabling.  See Amgen, Inc. v. Chugai Pharm. Co., Ltd., 927 F.2d 1200, 1213, 18 USPQ2d 1016, 1027 (Fed.Cir.1991) (noting that the Wands factors “are illustrative, not mandatory. What is relevant depends on the facts.”).   
Based on the relevant factors, the Examiner finds claims 9-14 are not enabled by the instant Specification.  
Dependent claims 2-8 and 10-13 are rejected due to dependency on a rejected base claim.  
Relevant Prior Art
Stove (US 2011/0037642) shows in Fig. 1a a first signal transmitted and received wherein the received first signal is input to a mixer.  Stove also shows a second signal which is a delayed first of the first signal that is received as input to a mixer.  Stove does not show transmitting second signal to an object.  
Subburaj (US/10,101,438) shows in Fig. 2 a first signal transmitted that may optionally be shifted 212 that is transmitted 230 and received 240 wherein the received first signal is input to I & Q mixers 262, 263.  Subburaj also shows a second signal that may be optionally shifted 299 fed into I & Q mixers 262, 263.  Subburaj does not show the second signal being transmitted.  
Benari (US 2009/0189800) shows in Fig. 1 signal TXO which is transmitted and received and then shifted 15 and then fed as input to a mixer 16.  Benari also shows LO signal being fed as an input to a mixer 16.  Benari does not show LO signal as being transmitted.  
Juergen (US 2005/0225476) shows in Fig. 1 a first pulse 12 being transmitted and received and fed as input to mixer 21.  Juergen also shows a second time shifted pulse 23 being fed as input to mixer 21.  Juergen does not show the second time shifted pulse 23 being transmitted.  
Mende (US 2020/0191935) shows a combined signal of signal generator A and B that is transmitted and received and mixed with reference signal generator A as shown in figure 5.  Mende does not state that two reflections/returns/echoes are separately mixed together.  
Spalink (US 2016/0294590) shows transmitting a combined signal wherein the combined signal is a reference signal and a delayed reference signal item 68 as shown in Fig. 5.
Similarly, Banjanin (US 2004/0039283) shows a similar teaching in Fig. 7.
Wilcox, (US 2006/0044181) shows transmitting a combined signal based on an in-phase and out-of-phase reference signal as shown in Fig. 6.

Conclusion

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.W.J./Examiner, Art Unit 3648                         

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648